     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SUSAN MAE POLK,                                   Case No. 1:12-cv-01156-DAD-BAM (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        REGARDING DISMISSAL OF CERTAIN
13           v.                                         CLAIMS
14    LATTIMORE, et al.,                                (ECF No. 117)
15                       Defendants.                    FOURTEEN (14) DAY DEADLINE
16

17

18          Plaintiff Susan Mae Polk (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983.

20          This action has a lengthy history, which the Court has summarized in prior orders and

21   declines to set forth here. Relevant to the instant findings and recommendations, on November 5,

22   2018, the assigned District Judge granted Plaintiff leave to file a fifth amended complaint “limited

23   to her claim that defendant Barron labeled her as a ‘snitch’.” (ECF No. 113, p. 4.) Following an

24   extension of time, Plaintiff filed a fifth amended complaint on February 4, 2019. (ECF No. 116.)

25   Plaintiff filed another fifth amended complaint on February 15, 2019. (ECF No. 117.) Upon

26   review of both filings, the Court concluded that the documents were both timely filed and

27   identical aside from minor typographical and clerical corrections, and therefore ordered the

28   February 4, 2019 document stricken as duplicative. (ECF No. 118.)
                                                       1
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 2 of 8

 1           Plaintiff’s fifth amended complaint, filed February 15, 2019, is currently before the Court

 2   for screening.

 3   I.      Screening Requirement and Standard

 4           The Court is required to screen complaints brought by prisoners seeking relief against a

 5   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 6   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 7   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 8   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 9           A complaint must contain “a short and plain statement of the claim showing that the

10   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

11   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

12   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

13   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

14   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

15   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

16           To survive screening, Plaintiff’s claims must be facially plausible, which requires

17   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

18   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

19   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

20   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the
21   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

22   II.     Plaintiff’s Allegations

23           Plaintiff is currently housed at the California Institution for Women (“CIW”) in Corona,

24   California. The events in the amended complaint are alleged to have occurred while Plaintiff was

25   housed at Central California Women’s Facility (“CCWF”) in Chowchilla, California. Plaintiff

26   has named Correctional Officer M. Baron as the sole defendant. Plaintiff sues Defendant Baron
27   in his individual and official capacity. Plaintiff alleges as follows:

28   ///
                                                          2
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 3 of 8

 1          Defendant Baron was Plaintiff’s housing officer during the time inmates had access to the

 2   Day Room and Yard. Inmate Janelle Miranda, Plaintiff’s cellmate at the time, had a history of

 3   violence against cellmates and was in the Mental Health Delivery System.

 4          On July 20, 2008, Plaintiff again informed Defendant Baron that Inmate Miranda had

 5   been threatening Plaintiff with great bodily harm. This was Plaintiff’s custom to do when such

 6   threats arose and when attacked by inmates. Defendant Baron did not take any steps to protect

 7   Plaintiff or ensure her safety. Instead, Defendant Baron ordered Plaintiff to return to the cell with

 8   Inmate Miranda.

 9          Defendant Baron informed Inmate Miranda that Plaintiff had told Baron Plaintiff was

10   concerned for her own safety and that Miranda had threatened Plaintiff with great bodily harm.

11   Defendant Baron also informed Inmate Miranda and Plaintiff’s other cellmates that Plaintiff was

12   “602ing” (filing grievances against) staff members. Defendant Baron put what is known in prison

13   as a “snitch jacket” on Plaintiff by informing Inmate Miranda that Plaintiff had told him Miranda

14   was threatening Plaintiff’s life.

15          On the evening of July 20, 2008, Inmate Miranda called Plaintiff a “snitch” and yelled at

16   Plaintiff for complaining to Defendant Baron that Miranda had been threatening Plaintiff. Inmate

17   Miranda also yelled at Plaintiff for “602ing” staff.

18          Inmate Miranda was still yelling at Plaintiff and threatening Plaintiff for informing

19   Defendant Baron that Miranda had threatened Plaintiff’s life and was ranting at Plaintiff about

20   “602ing” staff when Plaintiff went to the locked cell door for the 8 p.m. Closed-A Count.
21   Plaintiff’s back was to Inmate Miranda when Miranda cut open Plaintiff’s scalp by hitting

22   Plaintiff on the back of her head with a hard plastic cup while Plaintiff was standing by the cell

23   door for the count.

24          Plaintiff’s scalp bled heavily, and she alleges she could have died from blood loss had she

25   not applied a compress to her scalp. Plaintiff’s tee-shirt was drenched with blood. It took eight

26   staples in the Emergency Room of the Madera Community Hospital to close the wound.
27          Plaintiff requests a declaration that the acts and omissions described violated her rights

28   under the First, Eighth, and Fourteenth Amendments of the U.S. Constitution; a preliminary and
                                                        3
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 4 of 8

 1   permanent injunction to the Director of Adult Institutions and Plaintiff’s housing staff to protect

 2   her from the imminent danger imposed by having had a “snitch jacket” placed on her; and

 3   compensatory and punitive damages.

 4   III.    Discussion

 5           A.      Official Capacity

 6           “Suits against state officials in their official capacity . . . should be treated as suits against

 7   the State.” Hafer v. Melo, 502 U.S. 21, 25 (1991); Holley v. Cal. Dep’t of Corrs., 599 F.3d 1108,

 8   1111 (9th Cir. 2010) (treating prisoner’s suit against state officials in their official capacities as a

 9   suit against the state of California). An official capacity suit “represent[s] only another way of

10   pleading an action against an entity of which an officer is an agent.” Kentucky v. Graham, 473

11   U.S. 159, 165 (1985) (citation omitted). Such a suit “is not a suit against the official personally,

12   for the real party in interest is the entity.” Id. at 166 (emphasis in original).

13           “The Eleventh Amendment bars suits for money damages in federal court against a state,

14   its agencies, and state officials acting in their official capacities.” Aholelei v. Dep’t of Public

15   Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). Therefore, Plaintiff’s claim for monetary damages

16   against Defendant Baron in his official capacity is barred by the Eleventh Amendment.

17           B.      First Amendment – Retaliation

18           Allegations of retaliation against a prisoner’s First Amendment rights to speech or to

19   petition the government may support a section 1983 claim. Silva v. Di Vittorio, 658 F.3d 1090,

20   1104 (9th Cir. 2011); Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also
21   Valandingham v. Bojorquez, 866 F. 2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d 802, 807

22   (9th Cir. 1995). “Within the prison context, a viable claim of First Amendment retaliation entails

23   five basic elements: (1) An assertion that a state actor took some adverse action against an inmate

24   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

25   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

26   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005); accord Watison
27   v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012); Silva, 658 at 1104; Brodheim v. Cry, 584 F.3d

28   1262, 1269 (9th Cir. 2009).
                                                          4
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 5 of 8

 1          At the pleading stage, the Court finds that Plaintiff states a cognizable claim for retaliation

 2   against Defendant Baron in his individual capacity arising from allegations that Defendant Baron

 3   informed Plaintiff’s cellmate that Plaintiff had filed grievances against correctional staff, leading

 4   to Plaintiff’s assault at the hands of her cellmate.

 5          C.       Eighth Amendment – Deliberate Indifference

 6          Prison officials have a duty under the Eighth Amendment to protect prisoners from

 7   violence at the hands of other prisoners or others because being violently assaulted in prison is

 8   simply not part of the penalty that criminal offenders pay for their offenses against society.

 9   Farmer, 511 U.S. at 833-34; Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009); Hearns v.

10   Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). However, prison officials are liable under the

11   Eighth Amendment only if they demonstrate deliberate indifference to conditions posing a

12   substantial risk of serious harm to an inmate; and it is well settled that deliberate indifference

13   occurs when an official acted or failed to act despite his knowledge of a substantial risk of serious

14   harm. Farmer v, Brennan, 511 U.S. 825, 834 & 841 (1994); Clem, 566 F.3d at 1181; Hearns, 413

15   F.3d at 1040.

16          The Ninth Circuit has held that allegations that prison officials called a prisoner a “snitch”

17   in the presence of other inmates are sufficient to state a claim of deliberate indifference to an

18   inmate’s safety. See Valandingham v. Bojorquez, 866 F.2d 1135, 1139 (9th Cir. 1989).

19          At the pleading stage, the Court finds that Plaintiff has stated a cognizable claim for

20   deliberate indifference in violation of the Eighth Amendment against Defendant Baron in his
21   individual capacity arising from allegations that he placed a “snitch jacket” on Plaintiff by

22   informing Inmate Miranda that Plaintiff had reported Inmate Miranda’s threats on Plaintiff’s life.

23          D.       Declaratory Relief

24          To the extent Plaintiff's complaint seeks a declaratory judgment, it is unnecessary. “A

25   declaratory judgment, like other forms of equitable relief, should be granted only as a matter of

26   judicial discretion, exercised in the public interest.” Eccles v. Peoples Bank of Lakewood
27   Village, 333 U.S. 426, 431 (1948). “Declaratory relief should be denied when it will neither

28   serve a useful purpose in clarifying and settling the legal relations in issue nor terminate the
                                                            5
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 6 of 8

 1   proceedings and afford relief from the uncertainty and controversy faced by the parties.” United

 2   States v. Washington, 759 F.2d 1353, 1357 (9th Cir. 1985). If this action reaches trial and the

 3   jury returns a verdict in favor of Plaintiff, then that verdict will be a finding that Plaintiff's

 4   constitutional rights were violated. Accordingly, a declaration that any defendant violated

 5   Plaintiff’s rights is unnecessary.

 6           E.      Injunctive Relief

 7           Plaintiff also requests injunctive relief ordering the Director of Adult Institutions and

 8   Plaintiff’s housing staff to protect her from the imminent danger imposed by having had a

 9   “snitch jacket” placed on her.

10           “[P]laintiff must show that he has sustained or is immediately in danger of sustaining

11   some direct injury as the result of the challenged official conduct and the injury or threat of

12   injury must be both real and immediate, not conjectural or hypothetical.” Jones v. City of Los

13   Angeles, 444 F.3d 1118, 1126 (9th Cir. 2006) (internal quotations and citations omitted). “The

14   key issue is whether the plaintiff is ‘likely to suffer future injury. Jones, 444 F.3d at 1126.

15   Furthermore, any award of equitable relief is governed by the Prison Litigation Reform Act,

16   which provides in relevant part, “Prospective relief in any civil action with respect to prison

17   conditions shall extend no further than necessary to correct the violation of the Federal right of a

18   particular plaintiff or plaintiffs. The court shall not grant or approve any prospective relief

19   unless the court finds that such relief is narrowly drawn, extends no further than necessary to

20   correct the violation of the Federal right, and is the least intrusive means necessary to correct the
21   violation of the Federal right.” 18 U.S.C. § 3626(a)(1)(A).

22           To the extent Plaintiff is requesting injunctive relief specific to harm she might suffer at

23   CCWF, that request is moot. See Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007)

24   (prisoner’s claims for injunctive relief generally become moot upon transfer) (citing Johnson v.

25   Moore, 948 F.2d 517, 519 (9th Cir. 1991) (per curiam) (holding claims for injunctive relief

26   “relating to [a prison’s] policies are moot” when the prisoner has been moved and “he has
27   demonstrated no reasonable expectation of returning to [the prison]”)).

28   ///
                                                          6
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 7 of 8

 1            To the extent Plaintiff requests an order for injunctive relief against non-parties such as

 2   the Director of Adult Institutions, such a request is not “narrowly drawn” or the “least intrusive

 3   means necessary to correct the violation of the Federal right.” 18 U.S.C. § 3626(a)(1)(A).

 4   Furthermore, only Defendant Baron is named as a defendant in this action. The Court’s

 5   jurisdiction is limited to the parties in this action and to the viable legal claims upon which this

 6   action is proceeding. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

 7   United States, 599 F.3d 964, 969 (9th Cir. 2010).

 8   IV.      Conclusion and Recommendation

 9            Based on the above, the Court finds that Plaintiff's fifth amended complaint states

10   cognizable claims against Defendant Baron for retaliation in violation of the First Amendment

11   and deliberate indifference in violation of the Eighth Amendment. Plaintiff fails to state any other

12   cognizable claims. Despite being provided with the relevant pleading and legal standards,

13   Plaintiff has been unable to cure the remaining deficiencies and further leave to amend is not

14   warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

15            Accordingly, IT IS HEREBY RECOMMENDED as follows:

16         1. This action proceed on Plaintiff’s fifth amended complaint, filed February 15, 2019,

17            against Defendant Baron for retaliation in violation of the First Amendment and deliberate

18            indifference in violation of the Eighth Amendment.

19         2. All other claims be dismissed from this action based on Plaintiff’s failure to state claims

20            upon which relief may be granted.
21                                                     ***

22            These Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

24   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

25   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

26   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
27   ///

28   ///
                                                         7
     Case 1:12-cv-01156-DAD-BAM Document 120 Filed 08/07/20 Page 8 of 8

 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 2   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,

 3   923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 7, 2020                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
